DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claims 11 and 14 are acknowledged.
	Due to applicant’s amendment of claim 14 the restriction requirement on 05/09/2019 of claim 14 is withdrawn and hereby fully examined for patentability.
	Applicant is reminded that in the next office action the status identifier of claim 14 should be updated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 2-3, 5-6, 8, 14, 16-18, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2002/0018891) in view of applicants admitted prior art as disclosed in the present specification (page 1, lines 10-20) and further in view of Woody, V. et al. (WO 2010/078233) with citations from (US 2011/0250392).
	Regarding claims 11 and 25, Jacobsen discloses a multilayer film laminate for use in vacuum insulation panels (0026). The multilayer laminate comprising at least two first plastic layers having on one side only a vapor deposited metal or metal oxide coating and an exterior heat sealing layer (0006-0008). The thickness of the metal layer being 30 to 80 nm (0021), overlapping the claimed thickness of less than or equal to 200 nm.
	While Jacobsen teaches the gas barrier multilayer film being used in vacuum insulation panels (0005), which means sheet-like structures which include an insulating material or packing that are vacuum packed in a high barrier film envelope (0004), does not expressly teach the vacuum insulation panel comprising at least one rigid panel made of a porous material having insulating properties.
	However, applicant discloses that in the prior art, vacuum insulation panels are formed in a known manner including from a rigid panel made of a porous material having insulating properties (see specification page 1, lines 10-20). Consequently, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the vacuum insulation panel of Jacobsen to include at least one rigid panel made of porous material having insulating properties, as taught by applicants admitted prior art, as such a structure is known in the prior art.
	Jacobsen does not disclose the multilayer film including at least one planarizing layer between the plastic layers and metal coating layer, the planarizing layer defining a planarized surface which has a mean surface roughness Rq less than or equal to 1 nm.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have applied a planarizing layer between the polymer layer and metal layer, as taught by Woody, to achieve a substrate having a roughness equal to or less than about 1 nm (0001, Table 1).
	Regarding claims 2-3, applicant discloses in their specification that the planarizing resin composition capable of being used in the present invention have been described in for example WO 2010/078233, therefore, Woody is expected to meet the limitations of claims 2-3. Woody further teaches in the Table using chemicals in the composition including silanes and alkyl acrylates.
	Regarding claim 5, Woody teaches the planarizing layer having a thickness ranging from 0.5 to 100 µm (0013), overlapping the claimed thickness between 0.1 to 100 µm.
	Regarding claim 6, Jacobsen discloses the metal layer being aluminum (0007).
	Regarding claims 8 and 14, Jacobsen discloses at least two first plastic layers having the vapor deposited metal coating (0007). As discussed above, it would have been obvious to a person of ordinary skill in the art to have applied a planarizing layer between the polymer layer and metal layer, as taught by Woody, to achieve a substrate having a roughness equal to or less than about 1 nm (0001). Therefore, a structure 
	Regarding claim 16, Woody discloses the planarized layer having a mean surface roughness Rq of less than or equal to 0.5 nm (0011), overlapping the claimed surface roughness less than or equal to 0.5 nm.
	Regarding claims 17 and 18, Woody teaches the planarizing layer having a thickness ranging from 0.5 to 100 µm (0013), overlapping the claimed thickness between 0.5 and 25 µm in claim 17 and between 1 and 5 µm in claim 18.
	Regarding claim 23, Woody teaches the planarizing layer consisting essentially of one or more precursors of polymers and including a plurality of inorganic oxide particles (0005). Please note, “the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)” (MPEP 2111.03.III). In this case, the basic and novel characteristics of the claimed planarizing layer is its property of planarizing. The coated composition of Woody is taught as being a planarizing and the inorganic particles are taught as enhancing this property, and thus do not change the basic and novel characteristics and therefore the planarizing layer of Woody would meet the “consisting essentially of” limitations as claimed. 
	Alternatively, comparative example 1 of Woody teaches the same coating composition of Example 1, however does not include any silica particles (0021) thus Woody discloses resin composition consisting essentially of one or more precursors of polymers.
Regarding claim 24, comparative example 1 of Woody teaches the same coating composition of Example 1 which teaches a resin composition of polymer precursors and a photoinitiator (0016), however comparative example 1 does not include any silica particles (0021) thus Woody discloses resin composition consisting of one or more precursors of polymers and at least one catalyst.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of applicants admitted prior art in view of Woody as applied to claim 11 above and further in view of Smith et al. (US 2009/0179541).
	Regarding claim 7, modified Jacobsen discloses the limitations of claim 11 as discussed above. While Jacobsen teaches the support layer being formed from conventional plastics such as polyesters and polyolefins (0015), does not expressly disclose the polymer layer being polyethylene terephthalate.
	Smith, in the analogous field of vacuum insulation panels, discloses a barrier envelope in which the polymer layer is a metallized polyethylene terephthalate (0053).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the plastic layer of Jacobsen to include polyethylene terephthalate, as taught by Smith, to achieve a gas barrier film substantially impermeable to atmospheric gases (0053).

Claims 11, 2-3, 5-6, 8, 14, 16-18, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2002/0018891) in view of applicants admitted prior art as disclosed in the present specification (page 1, lines 10-20) and further in view of Eveson et al. (US 2009/0011228).
	Regarding claims 11 and 25, Jacobsen discloses a multilayer film laminate for use in vacuum insulation panels (0026). The multilayer laminate comprising at least two first plastic layers having on one side only a vapor deposited metal or metal oxide coating and an exterior heat sealing layer (0006-0008). The thickness of the metal layer being 30 to 80 nm (0021), overlapping the claimed thickness of less than or equal to 200 nm.
	While Jacobsen teaches the gas barrier multilayer film being used in vacuum insulation panels (0005), which means sheet-like structures which include an insulating material or packing that are vacuum packed in a high barrier film envelope (0004), does not expressly teach the vacuum insulation panel comprising at least one rigid panel made of a porous material having insulating properties.
	However, applicant discloses that in the prior art, vacuum insulation panels are formed in a known manner including from a rigid panel made of a porous material having insulating properties (see specification page 1, lines 10-20). Consequently, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the vacuum insulation panel of Jacobsen to include at least one rigid panel made of porous material having insulating properties, as taught by applicants admitted prior art, as such a structure is known in the prior art.
	Jacobsen does not disclose the multilayer film including at least one planarizing layer between the plastic layers and metal coating layer, the planarizing layer defining a planarized surface which has a mean surface roughness Rq less than or equal to 1 nm. 

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have applied a hardcoat layer over the plastic layer of Jacobsen, as taught by Woody, to provide a degree of mechanical protection to the film (0031).
	Regarding claim 2, Eveson discloses the hardcoat including polyurethanes (0032) or polyester siloxanes (0037).
	Regarding claim 3, Eveson discloses the hardcoat including urethane acrylates (0032). 
	Regarding claim 5, Eveson teaches the hardcoat layer having a thickness ranging from 1 to 20 µm (0040), overlapping the claimed thickness between 0.1 to 100 µm.
	Regarding claim 6, Jacobsen discloses the metal layer being aluminum (0007).
	Regarding claims 8 and 14, Jacobsen discloses at least two first plastic layers having the vapor deposited metal coating (0007). As discussed above, it would have been obvious to a person of ordinary skill in the art to have applied a planarizing layer 
	Regarding claim 16, Eveson discloses the hardcoat layer having a mean surface roughness Rq of less than or equal to 0.5 nm (0052), overlapping the claimed surface roughness less than or equal to 0.5 nm.
	Regarding claims 17 and 18, Eveson teaches the hardcoat layer having a thickness ranging from 1 to 20 µm (0040), overlapping the claimed thickness between 0.5 and 25 µm in claim 17 and between 1 and 5 µm in claim 18.
	Regarding claim 23, Eveson teaches the coating as being an organic planarizing coating consisting essentially of one or more precursors of polymers (0032).
	Regarding claim 24, Eveson teaches the coating consisting of a photoinitiator and one or more precursors of polymers (0032).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of applicants admitted prior art in view of Eveson as applied to claim 11 above and further in view of Smith et al. (US 2009/0179541).
	Regarding claim 7, modified Jacobsen discloses the limitations of claim 11 as discussed above. While Jacobsen teaches the support layer being formed from conventional plastics such as polyesters and polyolefins (0015), does not expressly disclose the polymer layer being polyethylene terephthalate.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the plastic layer of Jacobsen to include polyethylene terephthalate, as taught by Smith, to achieve a gas barrier film substantially impermeable to atmospheric gases (0053).

Response to Arguments
Applicant’s claim amendment filed 01/29/2021 have been entered. Accordingly, the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejection have been withdrawn.

Applicant’s arguments that both of Woody (US 2011/0250392) and Eveson (US 2009/0011228) disclose products with smooth surfaces (outer layers) and would not motivate a planarizing layer between a support layer and a metallic layer as claimed have been fully considered but they are not persuasive.
	The examiner respectfully disagrees. The teaching of the planarizing layer applied to the surface of the substrate layers of Woody or Eveson does not discourage or negate the presence of a subsequent layer formed on top of the planarized surface. Indeed, Woody expressly teaches that the planarized surface of the planarizing layer can be further coated with at least one of a metallic layer and a barrier layer (0005 and 0008). Thus clearly teaching a structure in which a planarizing layer is provided between a substrate and metallic layer.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2014/0124985) discloses a process of forming a VIP in which the core surface is planarized.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781